Citation Nr: 0322782	
Decision Date: 09/04/03    Archive Date: 09/08/03

DOCKET NO.  98-19 556A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for the postoperative 
residuals of a deviated nasal septum.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney 
at Law


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel

INTRODUCTION

The veteran-appellant served on active duty from July 1941 to 
June 1945.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal of October 1998 and October 1999 
rating actions of the Department of Veterans Affairs (VA), 
Lincoln, Nebraska, Regional Office (RO).  In a January 2001 
decision, inter alia, the Board denied the veteran's claim of 
entitlement to service connection for the postoperative 
residuals of a deviated nasal septum, and entitlement to a 
total rating based on individual unemployability due to 
service-connected disabilities.  The issue of entitlement to 
service connection for bilateral hearing loss was remanded to 
the RO for further development and readjudication.  The 
veteran appealed the Board's January 2001 decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In an October 2001 Order, inter alia, the Court vacated the 
January 2001 denials noted above and remanded the matter to 
the Board for further development and readjudication.  In 
September 2002, the Board remanded the case to the RO for 
additional development.  In that remand, the Board clarified 
the question of whether the veteran had withdrawn his claim 
of service connection for bilateral hearing loss, finding 
that the issue remained in appellate status.  

When this matter was last before the Board in March 2003, 
additional development of the issue of entitlement to service 
connection for the postoperative residuals of a deviated 
nasal septum was undertaken.  That development was completed, 
and the case is ready for further appellate review. 


REMAND

Pursuant to the Board's January 2001 remand and March 2003 
development memorandum, the veteran underwent a VA ear, nose 
and throat examination in June 2003.  He also underwent a VA 
audiometric examination in June 2003.  The reports of those 
examinations have been associated with the claims file.  
Since this evidence is pertinent to the veteran's claims, and 
since it has not been considered by the RO, and the veteran 
has not submitted a statement waiving such consideration, it 
must be referred to the RO for initial review.  38 C.F.R. 
§ 20.1304 (2002); Disabled American Veterans, et. al. v. 
Secretary of Department of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  By the same token, since the ultimate 
disposition of the veteran's claim for a total rating based 
on individual unemployability due to service-connected 
disabilities could be affected by the outcome of the claims 
of service connection addressed herein, that issue must be 
deferred pending RO review.  

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO must perform a review of the 
claims files and ensure that all 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) has been completed.  
In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, and 5107 
are fully complied with and satisfied with 
respect to all of the veteran's claims.  

2.  Thereafter, the RO should consider 
all of the evidence of record, including 
any records received subsequent to the 
RO's issuance of the supplemental 
statement of the case in December 2002, 
and readjudicate the veteran's claim.  
The claims should be adjudicated based 
upon the merits, and not on the basis of 
whether a well grounded claim has been 
submitted.  If a complete grant of the 
claims remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case.  The 
supplemental statement of the case must 
contain notice of all relevant actions 
taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  An appropriate period of time 
should be allowed for response.  See 
Disabled American Veterans v. Secretary 
of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action unless otherwise 
notified; however, he has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


